          Case 1:15-cv-03303-RWS Document 161 Filed 02/14/20 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

CAROLINE CROLAND,                               )
                                                )
         Plaintiff,                             )
                                                )
vs.                                             )     CIVIL ACTION NO.:
                                                )     1:15-CV-03303-RWS
STEPHENSON CAMILLE,                             )
                                                )
         Defendant.                             )

 NON-PARTY CITY OF ATLANTA’S MOTION TO QUASH SUBPOENA

         Comes now the City of Atlanta (“City”), a non-party to the above-styled

matter, and files this Motion to Quash the Subpoena issued to the City pursuant to

Federal Rule of Civil Procedure 45(d)(3). For the reasons stated below, the City

asks that this Subpoena, which is attached hereto as Exhibit A, be quashed and that

the City be relieved of any obligation to respond to the same.

                ARGUMENTS AND CITATIONS TO AUTHORITY

A. Ms. Croland’s Subpoena fails to allow reasonable time to comply

      The power to quash a subpoena lies with the court for the district where




                                            1
         Case 1:15-cv-03303-RWS Document 161 Filed 02/14/20 Page 2 of 8




compliance is required.1 Rule 45(d)(3)(A) of the Federal Rules of Civil Procedure

provides that a Court must quash a subpoena if: “(i) it fails to allow a reasonable

time for compliance; …or (iv) subjects a person to undue burden.”2

         The City moves to quash the Subpoena issued on February 13, 2020 as it does

not afford the City sufficient time to research its records and prepare a witness to

respond to the same prior to the date of appearance. The subpoena at issue was not

served upon the City of Atlanta until February 13, 2020. Such late service only

provides the City with two business days to determine if it has records and

information responsive to the topics and prepare a witness to testify prior to the

appearance date, specifically with respect to topics 2, 3, and 6. The subpoena asks

the City for eight years of information that spans across two separate Mayoral and

City Council administrations. To fully comply with the subpoena, the City will need

to prepare witnesses to testify to eight years of information. The City cannot

complete such an arduous task with any accuracy in two business days.

         For example, in order to prepare for and testify to topics 2, 3, and 6 the City

will need to review documents currently stored in its offsite storage facility. It takes

48 hours (two full days) to simply retrieve the files from the offsite storage facility.



1
    See Fed. R. Civ. P. 45(d)(3)(A).
2
    Fed. R. Civ. P. 45(d)(3)(A)(i) and (iv) (emphasis added).
                                            2
       Case 1:15-cv-03303-RWS Document 161 Filed 02/14/20 Page 3 of 8




By the time the documents arrived at City Hall, the time to appear will be upon us,

without sparing any time to review the records and prepare a witness.

      Plaintiff in this matter placed “Representative of the City of Atlanta” on their

witness list as early as September 27, 2019. (Doc. 129 at 44). Despite knowing that

they wanted to call a “Representative of the City of Atlanta” more than four-months

ago, Plaintiff waited until two business days before the trial to send a subpoena

containing the details that they expected a “Representative of the City of Atlanta” to

be able to competently testify to. Given the lateness of the Subpoena coupled with

the vast depth and breadth of the subpoena, the City states that the subpoena fails to

allow reasonable time to comply and must be quashed.

B.   The Subpoena is unreasonably burdensome.

      The City also moves to quash this subpoena as it is unreasonably burdensome.

The Subpoena asks for a witness to be prepared to testify to eight years of

information. As this is not information that the City maintains in the normal course

of business it will require weeks to pour through individual claims and cases in order

to gather the information necessary for a person or persons to testify to the topics in

this subpoena.

      Federal Rule of Civil Procedure 45(d)(3)(A)(iv) requires that a subpoena be

quashed if it “subjects a person to undue burden.” “The factors required to be

                                          3
         Case 1:15-cv-03303-RWS Document 161 Filed 02/14/20 Page 4 of 8




balanced by the trial court in determining the propriety of a subpoena are the

relevance of the discovery sought, the requesting party’s need, and the potential

hardship to the party subject to the subpoena.”3

        The time and resources necessary to comply with the subpoena are

tremendous. But, when the time and resources needed are compared to the minute

possibility that this evidence will be admissible at trial, it is untenable. As this topic

was thoroughly covered in Motions in Limine and the Pre-Trial Conference and it

was agreed that this information was excluded from trial unless Officer Camille

pleads poverty, which he has been precluded from doing in the Court’s Order on the

Motions in Limine, the likelihood that this information would be presented at trial is

slim at best. Given the unduly burdensome nature of the Subpoena, the City asks

that the Subpoena be quashed.

C. Topics 1 and 5 are protected by the Attorney-Client Privilege and Legislative
  Immunity respectively.
        Topic 1 of the Subpoena asks for policy and practice information for decisions

that are made by the legislative branch of the City of Atlanta and are protected by

legislative immunity. Legislative immunity, which has its roots in the Speech and



3
    Sams v. GA W. Gate, LLC, 316 F.R.D. 693, 697 (N.D. Ga. 2016) (emphasis added).


                                            4
       Case 1:15-cv-03303-RWS Document 161 Filed 02/14/20 Page 5 of 8




Debate clause, is both an evidentiary and testimonial privilege, as well as protection

from civil suit.4 The purpose of the doctrine is to prevent legislators from having to

testify regarding matters of legislative conduct, whether or not they are testifying to

defend themselves.5 As far back as 1893, Georgia Courts have provided protection

to law makers from having to reveal or testify regarding their motives or opinions

regarding legislation enacted.6 For this reason, Topic 1 should be quashed.

      Topic 5 asks for information concerning the decision to “undertake to defend

civil actions brought against any officer or employee” and also asks for the

information specifically related to the City’s decision to undertake the defense of

Officer Camille. This information is protected by the attorney-client privilege. As

such, it should be quashed.

D. Topic 7 does not require a City Representative to testify

      Topic seven asks for information regarding actions completed by Officer

Camille. A Representative of the City of Atlanta is not needed to testify about

actions that Officer Camille has done. As Officer Camille is a named party and will

be present at the trial, he is available to testify to his own actions without burdening

the City of Atlanta.


4
  See Small v. Hunt, 152 F.R.D. 509 (1994).
5
  See Schlitz v. Virginia, 854 F.2d 43, 46 (4th Cir. 1988).
6
  See Stewart v. Atlanta Beef Co., 93 Ga. 12, 18 S.E. 981 (1893).
                                           5
       Case 1:15-cv-03303-RWS Document 161 Filed 02/14/20 Page 6 of 8




                                CONCLUSION

      For the reasons stated above, the City asks that the Subpoena served on the

City on February 13, 2020 be quashed.

       This 14th day of February, 2020.

                                          By: /s/ Alisha I. Wyatt-Bullman
                                          ALISHA I. WYATT-BULLMAN
                                          Supervisory Senior Attorney
                                          Georgia Bar No. 189850
                                          aiwyattbullman@atlantaga.gov
                                          (404) 546-4125 direct

                                          STACI J. MILLER
                                          Assistant City Attorney
                                          Georgia Bar No. 601594
                                          sjmiller@atlantaga.gov
                                          (404) 546-4083 direct

                                           JOSHUA S. FOSTER
                                           Assistant City Attorney
                                           Georgia Bar No. 169165
                                           josfoster@atlantaga.gov
                                          (404) 546-4086 direct

                                          Attorneys for Defendant

City of Atlanta Law Department
55 Trinity Avenue SW Suite 5000
Atlanta, GA 30303-3520
(404) 546-4100 main




                                          6
        Case 1:15-cv-03303-RWS Document 161 Filed 02/14/20 Page 7 of 8




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

CAROLINE CROLAND,                            )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          )     CIVIL ACTION NO.:
                                             )     1:15-CV-03303-RWS
STEPHENSON CAMILLE,                          )
                                             )
       Defendant.                            )

                                CERTIFICATION

       Counsel for Defendant certifies that this NON-PARTY CITY OF

ATLANTA’S MOTION TO QUASH SUBPOENA has been prepared with Times

New Roman font, 14 point, and therefore it complies with the requirements of L.R.

5.1.

       Respectfully submitted this 14th day of February, 2020.

                                          By: /s/ Alisha I. Wyatt-Bullman
                                          ALISHA I. WYATT-BULLMAN
                                          Supervisory Senior Attorney
                                          Georgia Bar No. 189850
                                          aiwyattbullman@atlantaga.gov
                                          (404) 546-4125 direct

City of Atlanta Law Department
55 Trinity Avenue SW Suite 5000
Atlanta, GA 30303-3520
(404) 546-4100 main

                                         7
       Case 1:15-cv-03303-RWS Document 161 Filed 02/14/20 Page 8 of 8




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

CAROLINE CROLAND,                           )
                                            )
      Plaintiff,                            )
                                            )
vs.                                         )     CIVIL ACTION NO.:
                                            )     1:15-CV-03303-RWS
STEPHENSON CAMILLE,                         )
                                            )
      Defendant.                            )

                        CERTIFICATE OF SERVICE

      I hereby certify that on this day, I electronically filed the foregoing NON-

PARTY CITY OF ATLANTA’S MOTION TO QUASH SUBPOENA with the

Clerk of Court using the CM/ECF Electronic Filing System upon counsel of record.

      Respectfully submitted this 14th day of February, 2020.

                                         By: /s/ Alisha I. Wyatt-Bullman
                                         ALISHA I. WYATT-BULLMAN
                                         Supervisory Senior Attorney
                                         Georgia Bar No. 189850
                                         aiwyattbullman@atlantaga.gov
                                         (404) 546-4125 direct

City of Atlanta Law Department
55 Trinity Avenue SW Suite 5000
Atlanta, GA 30303-3520
(404) 546-4100 main




                                        8
